Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/28/2021 have been fully considered. Examiner has provided the Berger reference to cure the deficiencies of Roman and Lucas. The introduction of the Berger reference was necessitated by amendment. Therefore, Applicant’s arguments in view of said references are moot. Therefore, the present claims are rejected under 35 USC 103. See the detailed rejection below.

Claim Objections
Claim 7 objected to because of the following informalities:  “on at least one task” should be amended to rely, in terms of antecedence, on the “task” introduced in claim 6 above. For the sake of compact prosecution, Examiner suggests amending the claim to recite “based on at least the one task….” or “based on at least one of the task….” Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 8, 12-14, 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Roman (US 20150295877 A1) in view of Lucas (US 20180114375 A1) in view of Berger et al. (US 20100145865 A1).

Regarding claim 1, Roman teaches a system, comprising: at least one processor (Fig. 1 teaches a server; see also: [0016, 0095-0099]); 
a memory communicatively coupled to the at least one processor (Fig. 1 teaches a server; see also: [0016, 0095-0099]); 
a transceiver configured to receive sensor data from a sensor configured to monitor one or more activities associated with a resource (Fig. 1 teaches a server containing “Location Monitor 114”, i.e. sensor) are configured to track their geographic location over time and send location updates through the network to the location monitor 114); 
 wherein the at least one processor is configured to analyze the sensor data to determine the one or more activities (paragraph [0021] teaches the client devices are configured to track their geographic location over time and send location updates through the network to the location monitor 114, wherein paragraphs [0036-0044] teach the server system can generate an event based on the geographic location information in order to determine the milestone completion for each assigned task), 
wherein the one or more activities are based on one or more of location and movement of a device (paragraph [0021] teaches the client devices are configured to track their geographic location over time and send location updates through the network to the location monitor 114, wherein paragraphs [0036-0044] teach the server system can generate an event based on the geographic location information in order to determine the milestone completion for each assigned task),
assigned to the resource (paragraph [0017] teaches the task monitor monitors the progress of each task assigned to the user, and wherein paragraph [0021] teaches the devices are assigned to users; see also: Table 1, [0083-0084]; Examiner’s Note: Examiner is interpreting this claim limitation, given the comma, under consideration of the broadest reasonable interpretation, as though the resource is assigned to the one or more activities.), 
and to identify a plurality of potential activities which could be occurring at a site location at a current time by the resource (paragraph [0028] teaches identifying milestones in the task database and find corresponding users from the user database that have been assigned those tasks, wherein the tasks and related milestones indicate a geographic location that the must be in at the given time, wherein paragraph [0044] teaches monitoring the task logs for each assigned task by processing user location events),
select, based on criteria, an activity of the one or more activities to monitor for a collection of additional activity information wherein the criteria2Manoucheri Et al. Appl. No. 15/624,919comprise classifications of the one or mor(paragraph [0021] teaches the client devices are configured to track their geographic location , 
which includes optimal times to submit queries (paragraph [0028] teaches generating an event by identifying the predicted time the user will arrive at the location, wherein paragraph [0063] teaches the intrinsic data used is the predicted arrival time for the task, which is determined using a Predicted User Arrival event from the event log), 
generate, based on the selected activity, a query for the collection of the additional activity information (paragraphs [0055-0063] teach that based on satisfying the rule that notifies a dispatcher that their 30 minutes away from their location, the system may gather intrinsic and extrinsic data in order to identify the task, wherein paragraph [0083] the location tracker will discard location information that does not satisfy an accuracy threshold), the query being generated to reduce an error potential of the selected activity (paragraph [0083] the location tracker will discard location information that does not satisfy an accuracy threshold; see also: [0084]; Examiner’s Note: Although not explicitly stated that the “error” is reduced, the user locations will not be entered unless they are within a threshold, wherein the error associated with the location would be reduced.), 
and wherein the additional activity information comprises one or more of additional movement activity and additional location activity (paragraph [0055] teaches the event log can scan for new events and determine whether the events correspond to a given task or task milestone, wherein the engine can evaluate each rule associated with said tasks in order to determine if they are satisfied as a match, wherein paragraphs [0056-0063] the rules satisfied include the user being near the location with a predetermined time period), 
wherein the transceiver is further configured to: transmit the query at the one or more of the optimal times identified from a planned schedule of activities to be performed by the resource (paragraphs [0056-0063] teach notifying a user that they are 30 minutes away from their assigned , 
and wherein the query comprises a request for updates on the activities actually being performed at the current time (paragraph [0044] teaches the task monitor monitors the progress of milestones completion for each assigned task by processing user location events in order to determine the current completion state of each milestone and the current state of each user assigned task, wherein paragraph [0020-0022] and Table 3 teach recording the assigned task event log data including the time and date the event was generated in order to determine whether the milestone was completed, in progress, or late, which is all maintained in order to determine the current state of each task; see also: [0087]);
receive query results in response to the query (paragraph [0020] teaches an employee telephone tracking system that collects the log of tasks and milestones, wherein paragraph [0017] and Table 1 teach identifying the state of the task based on the milestone completion including: completed, on track, ahead, behind, delinquent, or inactive), 
and wherein the at least one processor is further configured to: update the selected activity based on the query results (paragraph [0017] and Table 1 teach identifying the state of the task based on the milestone completion including: completed, on track, ahead, behind, delinquent, or inactive).
However, Roman does not explicitly teach determine the selected activity will be performed by the resource at a particular start time and for a particular period of time based on the received query results, and wherein the additional activity information is used to resolve uncertainty about whether the selected activity is being3Manoucheri Et al. Appl. No. 15/624,919conducted among the plurality of potential activities at the particular site location at the current time; modify a previously identified activity start time based on location data and time date associated with the received query results to reduce the error potential associated with the selected activity by using the received query results to determine the location data included an unanticipated early arrival and less movement than expected by the device or vehiclon the updated activity data object, a record comprising the selected activity to confirm the additional movement activity and the additional location activity associated with the device or vehicle over a period of time.
From the same or similar field of endeavor, Roman teaches determine the selected activity will be performed by the resource at a particular start time and for a particular period of time based on the received query results (paragraphs [0247-0249] teach a set of valid working days and times for a technician is stored on the project accounting system, wherein paragraph [0245] teaches a set technician device identifiers with related valid working days and times are stored on the project accounting system for each technician; see also: [0007, 0026]),
and wherein the additional activity information is used to resolve uncertainty about whether the selected activity is being3Manoucheri Et al. Appl. No. 15/624,919conducted among the plurality of potential activities at the particular site location at the current time (paragraphs [0247-0249] teach a set of valid working days and times for a technician is stored on the project accounting system, wherein paragraph [0245] teaches a set technician device identifiers with related valid working days and times are stored on the project accounting system for each technician, wherein paragraphs [0129-0130] teach the device can match if the user is at the location where they are set to perform an activity, for example repair or fix an electrical fault, and record a duration for the period of time, and wherein paragraph [0218] teaches updating the start and end dates and times on any jobs performed by technicians; see also: [0007, 0026, 0164]);
modify a previously identified activity start time based on location data and time date associated with the received query results to reduce the error potential associated with the selected activity by using the received query results to determine the location data… less movement than expected by the device or vehicle at the site location (paragraphs [0215-0218] teaches updating start and end dates and times on any jobs performed by a technician, wherein paragraph [0162] this includes verifying that the portable device is at a location for a duration of time that exceeds the defined duration of time in order to define an event, wherein specifically paragraphs [0232-0234] teach the time duration being greater than 20 minutes at a particular location, and wherein paragraphs [0292-0295] teach tracking Examiner’s Note: Examiner is interpreting “less movement” as being located in a singular geographical location for greater than a set duration of time.), 
store the updated selected activity and an updated timestamp as an updated activity data object in the activity data store (paragraphs [0215-0218] teaches updating start and end dates and times on any jobs performed by a technician, wherein paragraphs [0136-0137] teach updating and storing records in the server when a new job type is received; see also: [0165-0166] teach storing the records in the server, 
and generate, based on the updated activity data object, a record comprising the selected activity to confirm the additional movement activity and the additional location activity associated with the device or vehicle over a period of time (paragraphs [0215-0218] teaches updating start and end dates and times on any jobs performed by a technician, wherein paragraphs [0136-0137] teach updating and storing records in the server when a new job type is received; see also: [0165-0166] teach storing the records in the server).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roman to incorporate the teachings of Lucas to include determine the selected activity will be performed by the resource at a particular start time and for a particular period of time based on the received query results, and wherein the additional activity information is used to resolve uncertainty about whether the selected activity is being3Manoucheri Et al. Appl. No. 15/624,919conducted among the plurality of potential activities at the particular site location at the current time; modify a previously identified activity start time based on location data and time date associated with the received query results to reduce the error potential associated with the selected activity by using the received query results to determine the location data…, store the updated selected activity and an updated timestamp as an updated activity data object in the activity data store, and generate, based on the updated activity data object, a record comprising the selected activity to confirm the additional movement activity and the additional location activity associated with the device or vehicle over a period of time. One would have been motivated to do so in 
Although the combination of Roman and Lucas discloses modify a previously identified activity start time based on location data and time date associated with the received query results to reduce the error potential associated with the selected activity by using the received query results to determine the location data included less movement than expected by the device or vehicl, the combination of Roman and Lucas does not explicitly teach modify a previously identified activity start time based on location data and time date associated with the received query results to reduce the error potential associated with the selected activity by using the received query results to determine the location data included an unanticipated early arrival by the device or vehicl
From the same or similar field of endeavor, Berger teaches modify a previously identified activity start time based on location data and time date associated with the received query results to reduce the error potential associated with the selected activity by using the received query results to determine the location data included an unanticipated early arrival by the device or vehicl(paragraph [0214] teaches that due to a miscommunication on a scheduled pickup for equipment, a contractor arrives a day early (i.e. unanticipated early arrival), wherein as the contractor was leaving the construction site in order to deliver the picked up equipment, an alarm is initiated based on the unscheduled departure and resolved due to the early pickup, wherein paragraph [0107] teaches the RSN is capable of using GPS to track the location of the equipment, and wherein paragraph [0110] teaches tracking the equipment in order to determine if they are moving in a scheduled fashion).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Roman and Lucas to incorporate the teachings of Berger to include modify a previously identified activity start time based on location data and time date 
Regarding claim 14, the claim recites limitations already addressed by the rejection of claim 1. Regarding claim 14, Roman teaches a method of determining activities of resources (Figs. 3 and 4). Therefore, the rejection of claim 1 as being unpatentable over the combination of Roman, Lucas, and Berger applies to claim 14.

Regarding claims 3 and 16, the combination of Roman, Lucas, and Berger teach all the limitations of claim 1 above.
Roman further teaches receive application information from an application based on the query results and the selected activity (paragraphs [0215-0218] teaches updating start and end dates and times on any jobs performed by a technician, wherein paragraphs [0136-0137] teach updating and storing records in the server when a new job type is received, wherein paragraph [0019] teaches a web based application may be provided in order to allow a user to define and modify a task record), 
update the updated activity data object to include the application information (paragraph [0019] teaches a web based application may be provided in order to allow a user to modify (i.e. update) a task record, such as the task in paragraph [0055]), 
and update the selected activity based on the application information (paragraph [0019] teaches a web based application may be provided in order to allow a user to define and modify a task record).  

Regarding claims 4 and 17, the combination of Roman, Lucas, and Berger teach all the limitations of claim 1 above.
Roman further teaches wherein the sensor is one of: a motion sensor (paragraph [0096] teaches the computing device may contain a global positing system receiver).  

Regarding claims 5 and 18, the combination of Roman, Lucas, and Berger teach all the limitations of claim 1 above.
Roman further teaches wherein the query is a natural language query (paragraph [0079] teaches the task manager provides a graphical user interface in the form of natural language that allows a user to send milestone status event updates to the server system).  

Regarding claims 6 and 19, the combination of Roman, Lucas, and Berger teach all the limitations of claim 1 above.
Roman further teaches wherein the record is a timesheet (paragraph [0020] teaches the event log can be used as an employee time card system which tracks when a user clocks in and out (i.e. timesheet)), and the selected activity is a task performed by the resource (paragraph [0079] teaches managing tasks assigned to a user by entering them into a record of milestones).  

Regarding claims 8 and 21, the combination of Roman, Lucas, and Berger teach all the limitations of claim 3 above.
Roman further teaches wherein the application is one of: Appl. No. 15/624,919 a task list application (paragraph [0019] teaches an application such as a web-based application to allow the user to modify tasks on user properties), a web browser (paragraph [0019] teaches an application such as a web-based application to allow the user to modify tasks on user properties).  

Regarding claim 12, the combination of Roman, Lucas, and Berger teach all the limitations of claim 1 above.
Roman further teaches wherein the transmitting of the query comprises transmitting the query to the resource using one or more of Wi- Fi (paragraphs [0006-0008] teaches the transmitter of the client device can transmit data to the remote system via Wi-Fi), or cellular communication (paragraphs [0006-0008] teaches the transmitter of the client device can transmit data to the remote system via cellular communication; see also: [0081-0083]).  

Regarding claim 13, the combination of Roman, Lucas, and Berger teach all the limitations of claim 1 above.
	Roman further teaches wherein the receiving of the query results comprises receiving the updated activity information using one or more of Wi-Fi (paragraphs [0006-0008] teaches the transmitter of the client device can transmit data to the remote system via Wi-Fi, wherein paragraphs [0136-0137] teach updating and storing records in the server when a new job type is received, wherein paragraph [0019] teaches a web based application may be provided in order to allow a user to define and modify a task record), or cellular communication (paragraphs [0006-0008] teaches the transmitter of the client device can transmit data to the remote system via cellular communication, wherein paragraphs [0136-0137] teach updating and storing records in the server when a new job type is received, wherein paragraph [0019] teaches a web based application may be provided in order to allow a user to define and modify a task record; see also: [0081-0083]).

Regarding claim 20, the combination of Roman, Lucas, and Berger teach all the limitations of claims 6 and 19 above.
Although Roman teaches identifying billing arrangements (see at least Table 1), Roman does not explicitly teach further comprising, generating an expense report based on at least one of the task, the resource, application data from an application, and the sensor data.  
further comprising, generating an expense report based on at least one of the task, the resource, application data from an application, and the sensor data (paragraphs [0261-0263] teaches billing and cost rates are applied to the technician record for the billing of labor costs (i.e. the resource), wherein the billing can be done on a cost plus job basis (i.e. task), wherein the record is tracked using the GPS coordinates (i.e. sensor) tracked relative to date and time, and wherein paragraph [0145] the user record is recorded and stored in an application on their mobile device; see also: [0002, 0147, 0156]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Roman, Lucas, and Berger to incorporate the further teachings of Lucas to include further comprising, generating an expense report based on at least one of the task, the resource, application data from an application, and the sensor data. One would have been motivated to do so in order to enable automatic time recordal that advantageously allows the duration of the time spent by the technician to be billed as quickly as needed after the technician leaves the job site (Lucas, [0147]). 

Claims 7, 9, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Roman (US 20150295877 A1) in view of Lucas (US 20180114375 A1) in view of Berger et al. (US 20100145865 A1) and further in view of Boone et al. (US 20090210331 A1).

Regarding claim 7, the combination of Roman, Lucas, and Berger teach all the limitations of claim 6 above.
Although Roman teaches identifying billing arrangements (see at least Table 1), Roman does not explicitly teach wherein the at least one processor is further configured to generate an expense report based on at least one task, the resource, application data from an application, and the sensor data.  
wherein the at least one processor is further configured to generate an expense report based on at least one task, the resource, and the sensor data (paragraphs [0261-0263] teaches billing and cost rates are applied to the technician record for the billing of labor costs (i.e. the resource), wherein the billing can be done on a cost plus job basis (i.e. task), wherein the record is tracked using the GPS coordinates (i.e. sensor) tracked relative to date and time, and wherein paragraph [0145] the user record is recorded and stored in an application on their mobile device; see also: [0002, 0147, 0156]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Roman, Lucas, and Berger to incorporate the further teachings of Lucas to include wherein the at least one processor is further configured to generate an expense report based on at least one of the task, the resource, application data from an application, and the sensor data. One would have been motivated to do so in order to enable automatic time recordal that advantageously allows the duration of the time spent by the technician to be billed as quickly as needed after the technician leaves the job site (Lucas, [0147]). 
However, the combination of Roman, Lucas, and Berger does not explicitly teach further configured to generate an expense report based on application data from an application.
From the same or similar field of endeavor, Boone teaches further configured to generate an expense report based on application data from an application (paragraph [0066] teaches one or more applications that maintain and store employee information and workers compensation information, wherein the system provides records and reports; see also: [0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Roman, Lucas, and Berger to incorporate the teachings of Boone to include further configured to generate an expense report based on application data from an application. One would have been motivated to do so in order to avoid the costly and time consuming process of validating the work of resources (Boone, [0004, 0169]). By incorporating the methods of 

Regarding claims 9 and 22, the combination of Roman, Lucas, and Berger teach all the limitations of claim 1 above. 
Although Roman discloses billing arrangements including billing rates (see at least Table 1), Roman does not explicitly teach wherein the criteria are billing codes assigned to the one or more selected activities, and wherein the selected activity is selected for collection of activity information based on a billing code associated with the selected activity.  
From the same or similar field of endeavor, Boone teaches the criteria are billing codes assigned to the one or more selected activities (paragraph [0101] teaches the classification codes include classification code numbers (i.e. billing codes) and a job description), 
and wherein the selected activity is selected for the collection of activity information based on a billing code associated with the selected activity (paragraph [0100] teaches defining one or more classification codes defining one or more jobs types performed by an employee including the billing rates relative to the selected classification code).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Roman, Lucas, and Berger to incorporate the teachings of Boone to include the criteria are billing codes assigned to the one or more selected activities, and wherein the selected activity is selected for the collection of activity information based on a billing code associated with the selected activity. One would have been motivated to do so in order to avoid the costly and time consuming process of validating the work of resources (Boone, [0004, 0169]). By incorporating the methods of Boone into the teachings of Roman, one would provide a pay rate dependent on the work being formed and the classification code provided for the type of work (Boone, [0109]).

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Roman (US 20150295877 A1) in view of Lucas (US 20180114375 A1) in view of Berger et al. (US 20100145865 A1) and further in view of Kapoor et al. (US 9396232 B1).

Regarding claim 25, the combination of Roman, Lucas, and Berger teach all the limitations of claim 14 above.
	However, Roman does not explicitly teach the transmitting of the query comprises transmitting the query to the resource using a short message service protocol (SMS) message.  
	From the same or similar field of endeavor, Kapoor teaches transmitting the query to the resource using a short message service protocol (SMS) message (Col 63 lines 3-6 teaches the system asking the employee to engage in break mode, wherein Col 6 line 66 to Col 7 line 2 teaches receiving mobile device inputs over a network, such as in Col 68 line 16 teaches mobile communications).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Roman, Lucas, and Berger to incorporate the teachings of Kapoor to include transmitting the query to the resource using a short message service protocol (SMS) message. One would have been motivated to do so in order to enforce break requirements from legal obligations to provide a break period after a certain amount of work time for an employee (Kapoor, Col 62 lines 53-57).

	Regarding claim 26, the combination of Roman, Lucas, and Berger teach all the limitations of claim 14 above.
However, Roman does not explicitly teach the receiving of the query results comprises receiving the results from the resource using a short message service protocol (SMS) message.
From the same or similar field of endeavor, Kapoor teaches receiving the updated query results from the resource using a short message service protocol (SMS) message (Col 63 lines 3-12 teaches monitoring to determine if the resource has taken the break and whether or not they have returned after .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Roman, Lucas, and Berger to incorporate the teachings of Kapoor to include receiving the updated query results from the resource using a short message service protocol (SMS) message. One would have been motivated to do so in order to enforce break requirements from legal obligations to provide a break period after a certain amount of work time for an employee (Kapoor, Col 62 lines 53-57).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rashid et al. (US 20170243170 A1) discloses in at least paragraph [0160-0161, 0272] teaches the user’s actual work hours may be displayed on the pay roll system interface, wherein the punch-in and punch-out hours that define the user’s actual work hours are acquired from the interface of a respective employee’s device
	 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145.  The examiner can normally be reached on M-Th 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.G.B./Examiner, Art Unit 3683                                                                                                                                                                                                        




/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683